United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2588
                                    ___________

The Omaha Indemnity Company, a           *
Wisconsin corporation,                   *
                                         *
            Plaintiff-Appellee,          *
                                         *
      v.                                 *
                                         * Appeal from the United States
Frank B. Hall Insurance Brokers, Inc., a * District Court for the District
New York Corporation;                    * of Nebraska.
                                         *
            Defendant-Appellant,         *     [UNPUBLISHED]
                                         *
Prometheus Funding Corporation, a        *
Delaware corporation,                    *
                                         *
            Defendant.                   *
                                   ___________

                            Submitted: April 22, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.



      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
       Frank B. Hall Insurance Brokers, Inc. appeals from the denial of its motion for
judgment as a matter of law in The Omaha Indemnity Company's indemnification
action. We review the denial of a motion for judgment as a matter of law under a well-
established standard. Because this is a diversity action, we review de novo questions
of state law. Having considered the record and the parties' briefs, we are satisfied the
district court correctly applied the controlling state law and the record supports the
district court's ruling. We also conclude a comprehensive opinion in this diversity case
would lack precedential value. We thus affirm on the basis of the district court's ruling
without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-